DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/857,582 application filed July 5, 2022, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “…further comprising 0.1 to 8.0 wt % of sodium sulfide (HNa2S).”  However, sodium sulfide is not HNa2S.  Sodium sulfide is Na2S.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 10-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al (US 2019/0153332 A1).
With respect to claims 1 and 6-7, Roe et al discloses “[t]he present inventors have carefully investigated caustic treatment of petroleum based liquids including crude oil for removing H2S and other sulfur based contaminants therefrom, and discovered that the conventional method using a caustic aqueous solution consisting of up to 20% NaOH by weight is not efficient, and that the H2S can be much more efficiently remediated using a more highly concentrated caustic solution, e.g., including as a primary component 45-55 weight percent of one or more hydroxides, such as sodium hydroxide (NaOH) and potassium hydroxide (KOH)…Such treatment solution according to the first aspect of the present invention is highly alkaline with a pH of 13-14” [paragraphs 0008 & 0011].
Roe et al does not appear to disclose the recited hydrocarbon based liquid in instant claim 1.  Instead, the solvent in concentrated caustic solution is water [paragraph 0011: “a highly according to an exemplary embodiment of the present invention comprising primarily one or more hydroxides, such as sodium hydroxide (NaOH) and/or potassium hydroxide (KOH) at a collective concentration of 35-55 weight percent, and preferably at least 45 weight percent, in water”].  However, Roe et al also discloses “the liquid-liquid extraction aspect of the conventional methods is actually not that important in comparison to the chemical reaction aspect, e.g., because the initial solubility of H2S into water, as given by Henry's Law, is low; 2) the larger amounts of water used in aqueous treatment solutions according to the conventional methods also function to dilute the NaOH, which is undesirable because this slows the process needed to produce ionized HS— and S2—ions that allow more of the H2S contained in the petroleum liquids into solution, and 3) it is much more efficient and effective to remove the sulfur-containing compounds primarily through a chemical reaction process and to a much lesser degree a liquid-liquid extraction though use of a very highly concentrated aqueous treatment solution, provided that the amount of caustic (hydroxide) used is carefully limited within a stoichiometrically-based range” [paragraph 0010].  In other words, Roe et al discloses that, while their invention uses water as a solvent, other solvents may be more beneficial because said solvents may increase solubility of H2S, improving liquid-liquid extraction, and chemical reaction of H2S to HS and S2.  It should be noted that the Hildebrand solubility parameter () for H2S ranges from 10.1 to 15.5 cal1/2cm-3/2; while the Hildebrand solubility parameter for methanol is 14.5 cal1/2cm-3/2; the Hildebrand solubility parameter for ethanol is 13.4 cal1/2cm-3/2; the Hildebrand solubility parameter for n-propanol is 11.9 cal1/2cm-3/2; and the Hildebrand solubility parameter for toluene is 8.9 cal1/2cm-3/2.  Furthermore, it is well known in the art that a solute with a similar value of  to the solvent will dissolve and two solvents of similar  will be miscible.  Consequently, H2S is more soluble in methanol, ethanol, n-propanol and toluene, than water, which has a Hildebrand solubility parameter of 23.4 cal1/2cm-3/2.  Consequently, the substitution of methanol, ethanol, n-propanol and toluene in place of water as the solvent in the concentrated caustic solution of Roe et al would have been obvious to one of ordinary skill in the art since said alternative solvents ameliorate the problems associated with the use of water for the same.  Note that methanol, ethanol, n-propanol and toluene may be hydrocarbon based liquids according to the instant specification [see paragraph 0043 therein].  Alternatively, methanol, ethanol, or propanol may be added to the aforementioned concentrated aqueous treatment solution for the same reasons, although, perhaps to a lesser degree of success in ameliorating the problems with water discussed above.  In such a case, since water may be the balance of the caustic concentrated solution comprising sodium hydroxide (NaOH) and/or potassium hydroxide (KOH) at a collective concentration of 35-55 weight percent, the recited 1 to 50 vol % water in instant claim 10 would have been obvious.  See also discussion concerning claim 17 below with respect to additional water.
With respect to claim 5, Roe et al discloses “[r]elative to 1) it should be noted that equation 2 above is reversible, so large amounts of water hydrolyze the sodium sulfide back to NaOH and NaHS. In other words, equation 2 in the reverse direction is a hydrolysis reaction” [paragraph 0010], wherein equation 2 is: NaHS+NaOH → Na2S+H2O [see bottom of paragraph 0005].  Consequently, it would have been obvious to one of ordinary skill in the art to add Na2S to the concentrated caustic solution in order to push equilibrium toward formation of NaOH according to the well known Le Chatelier’s principle.  The amount of Na2S is a result-effective variable; that is, a variable that achieves a recognized result.  In this case, the result is the extent of conversion of H2S according to equation 1.  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235]. 
With respect to claim 11, Roe et al discloses “[a] first treatment process according to an exemplary embodiment of the present invention for remediating petroleum based liquids, such as crude oil, by abating H2S in the hydrocarbon based liquids includes steps of adding a standard dosage of the treatment solution according to the exemplary embodiment discussed above within a range of 0.25-6.0 ml/liter of the petroleum based liquid, preferably within a range of 1.0-5.0 ml/liter of the petroleum based liquid, and permitting the treatment solution to react with the petroleum based liquid for time period of 15 minutes-24 hours…The most appropriate or optimum dosage amount of the treatment solution within the discussed range ill vary, with generally linear scalability, based on a few factors. These factors include: the amount of H2S contained in the particular petroleum based liquid, the API viscosity of the petroleum based liquid, and the amount of time permitted for reacting the treatment solution and the petroleum based liquid…The first exemplary treatment process may be conveniently carried out essentially wherever the contaminated liquids may be present, e.g., in open bodies of the liquids, in conjunction with a transport tanker or other vessel in which the liquids are being transported, at a wellhead where the liquids are being extracted from the ground, in open or closed tanks, in an enclosed pipeline through which the contaminated water or other liquid is being transported” [paragraphs 0037 & 038].  Note that Roe et al also discloses treatment of natural gas in paragraph 0058, which corresponds to a fluid mixture stream of contaminated gas.  While Roe et al does not appear to explicitly disclose the recited pH, since the contaminated liquid and dosage rate is the same or similar to that of the instant application, 0.25-6.0 ml/liter [compare to contaminated fluids in paragraph 0001 and dosage rates in paragraph 0054 of the instant specification], it is expected that the pH of the fluid mixture of Roe et al is the same or similar as well.
With respect to claim 14, since the contaminated fluids of the reference are the same or similar to those of the instant application it is expected that said fluids have the recited CO2 concentration.  The reference also discloses that the H2S concentration may be >20,000 ppm [see paragraph 0014: “[i]f the concentration of H2S is higher than 20,000 ppm…”]. 
With respect to claim 15, recall that Roe et al discloses “treatment…may be conveniently carried out essentially wherever the contaminated liquids may be present,” which renders the requirement of multiple locations obvious.
With respect to claim 16, see preceding discussion.  See also, for example, the abstract: “adding to the liquid an amount of an treatment solution sufficient to reduce a concentration of hydrogen sulfide in the contaminated liquid to ≤5 ppm.”
With respect to claim 17, Roe et al discloses “[t]he present inventors have found that the treatment solution according to the first exemplary embodiment of the present invention is appropriate for removing undesirable components from such gases via a bubbling type scrubbing process. Particularly, the present inventors have found that if the highly concentrated caustic solution is used at normal strength or perhaps diluted with an additional water down to 40-80% of normal strength, the treatment solution is very effective for removing undesirable components, including sulfur, from such gases via a bubbling type scrubbing process. These gases were and then scrubbed via a bubbling process in which the captured gases were bubbled through the treatment solution used in the first exemplary embodiment of the present invention which was diluted by 50 weight percent with additional water. Such scrubbing process again caused the sulfur in such gases to be transferred into aqueous scrubbing liquid, and after a sufficient amount of the contaminants accumulated in the treatment solution they precipitated out primarily as elemental sulfur in various forms” [paragraph 0064].  Roe et al does not appear to explicitly disclose a residence time of at least 1 second, but residence time is a result effective variable since it affects the amount of sulfur transferred into the aqueous scrubbing liquid.
With respect to claim 18, headspace in bubbling-type scrubbing vessels is well known in the art and, therefore, obvious to one of ordinary skill in the same.


Allowable Subject Matter
Claims 2-4, 8-9, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 2-3, 8 and 12, Roe et al does not disclose the recited limitations, and it is not clear that any of the limitations would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hintz (US 2009/0320683), which discloses “[t]he length of time that the air bubbles are in the scrubbing media 14 (i.e., the "residence time") can be controlled by the pressure in the headspace 15, with longer residence times allowing for more efficient CO2 removal from the gas” [paragraph 0035]; Smallwood in the Handbook of Organic Solvent Properties (1996, Butterworth-Heinemann 306 pp), which discloses the solubility parameters for methanol, ethanol, n-propanol, toluene, and water [see attached]; and Marcus in the Journal of Chemistry (2016, Hindawi Publishing Corporation, Article ID 4701919, https://doi.org/10.1155/2016/4701919), which discloses the solubility parameters of H2S and CO2 [see Table 4].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
December 15, 2022